DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-14, 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
►	Recorded Prior Art fails to disclose or suggest combination process steps of method of forming interconnect layer as characteristics recited in base claim 1 comprising depositing a conformal cap/etch stop layer over the first dielectric layer and the metal lines; filling the open-ended trenches with a second low-k dielectric material, the second low-k dielectric material and the first low-k dielectric material having one or more different physical properties, wherein filling the open-ended trenches with the second low-k dielectric material comprises depositing a second dielectric layer over the conformal cap/etch stop layer; depositing a top dielectric layer over the bottom structure; patterning the top dielectric layer, thereby forming one or more top trenches within the top dielectric layer and one or more vias extending downwardly from each of the one or more top trenches, the one or more vias being vertically aligned with one or more portions of the open-ended trenches; removing the second low-k dielectric material from the one or more portions of the open-ended trenches vertically aligned with the one or more vias.
►	Recorded Prior Art fails to disclose or suggest combination process steps of method of forming interconnect layer as characteristics recited in base claim 11 comprising conformally depositing a dielectric cap/etch stop layer over the first dielectric layer and the recessed metal lines; flowing a second low-k dielectric material over the dielectric cap/etch stop layer, thereby forming a second dielectric layer filling the open-ended trenches, the second low-k dielectric 
►	Recorded Prior Art fails to disclose or suggest combination process steps of method of forming interconnect layer as characteristics recited in base claim 21 comprising  flowing a second low-k dielectric material into the open-ended trenches, the second low-k dielectric material and the first low-k dielectric material having one or more different physical properties; planarizing the second low-k dielectric material; depositing a top dielectric layer over the bottom structure, the top dielectric layer and the second low-k dielectric material in the open-ended trenches having one or more different physical properties; patterning the top dielectric layer, thereby forming one or more top trenches within the top dielectric layer and one or more vias extending downwardly from each of the one or more top trenches, the one or more vias being vertically aligned with one or more portions of the open-ended trenches; removing the second low-k dielectric material from the one or more portions of the open-ended trenches vertically aligned with the one or more vias.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819